Citation Nr: 0202516	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  97-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran had active military service from February 1975 to 
June 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for, inter alia, a 
right shoulder disability, a left shoulder disability, a low 
back disability, and a cervical spine disability.  

By June 2001 decision, the RO granted service connection for 
lumbar strain and assigned an initial 10 percent rating from 
July 1, 1995.  Also, the RO granted service connection for 
cervical strain with spondylosis and traumatic arthritis and 
assigned an initial 20 percent rating from July 1, 1995, and 
a 30 percent rating from July 16, 1999.

The grant of service connection for low back and cervical 
spine disabilities constitutes a full award of the benefit 
sought on appeal with respect to these issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of compensation level or effective date 
for these disabilities, those issues are not now in appellate 
status.  Id. at 1158.


FINDING OF FACT

The veteran was treated for left and right shoulder pain in 
service and the probative medical evidence of record links 
his current left and right shoulder disabilities to his 
military service.  


CONCLUSION OF LAW

Left and right shoulder disabilities were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on receipt 
of a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  VCAA also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).

In this case, the Board finds that VA has no further duty to 
the veteran with respect to his claims.  His service medical 
records are on file, he has undergone two VA medical 
examinations, and he has been issued, among other things, a 
statement of the case and a supplemental statement of the 
case.  His representative has also presented argument on his 
behalf.  After reviewing the record, the Board finds that VA 
has satisfied its duties to the veteran under both former law 
and the new VCAA.  

The veteran's service medical records show that in June 1980, 
he was seen for pain in the right shoulder and neck for the 
past two days.  The assessment was muscle strain.  In August 
1987, he was treated for pain in the cervical and left upper 
trapezius area.  He denied trauma.  The assessment was 
cervical strain.  He received physical therapy and reported 
in October 1987 that his symptoms had improved; he reported 
that he was pain free and able to lift weights.  At his 
February 1995 military retirement medical examination, the 
veteran's upper extremities and musculoskeletal system were 
normal on clinical evaluation.  On medical history report, he 
gave a history of a painful or "trick" shoulder or elbow.  
Specifically, he indicated he had strained his right shoulder 
and neck area in 1980, 1987, and 1993.  

In July 1995, the veteran submitted claims of service 
connection for, inter alia, left and right shoulder 
disabilities.  In connection with his claim, he was afforded 
a VA medical examination in May 1997, at which he complained 
of right and left shoulder pain since the late 1980s.  He 
indicated that the left shoulder pain with cracking and 
popping sounds was more marked than on the right, and the 
pain was aggravated by overhead activity.  On examination, 
range of motion of the shoulders was full, without marked 
pain at the extremes of motion.  Musculature of the shoulders 
was well developed.  There was some crepitation in the left 
shoulder.  X-ray examination of the left shoulder was 
negative.  

In support of his claim, the veteran submitted private 
treatment records showing that in March 1996, he was seen for 
neck and shoulder pain.  The diagnosis was cervical 
spondylosis with root pain.  He was advised to wear a 
cervical collar.  He also underwent physical therapy.  

On VA medical examination in July 1999, the veteran endorsed 
symptoms of pain, weakness, stiffness, fatigability and lack 
of endurance in his right shoulder, greater than his left 
shoulder.  Range of motion testing showed forward flexion 
from 0 to 180 degrees, with pain from 90 to 140 degrees.  
Extension was from 0 to 50 degrees with pain at the end 
point.  Internal rotation was from 0 to 90 degrees with pain 
from 70 to 90 degrees.  External rotation was from 0 to 90 
degrees with pain from 60 to 90 degrees.  All range of motion 
resulted in crepitance and loud, audible clicking on the 
right shoulder, more than on the left.  X-ray examination 
showed minor degenerative joint disease.  The diagnosis was 
degenerative joint disease to shoulders with bursitis.  The 
examiner commented that "[s]ervice connected injuries to 
cervical, lumbar spine and shoulders are more than likely a 
direct connection to current disabilities and injuries, 
cervical spine, lumbar spine and bilateral shoulders.  

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within a year from date of termination 
of such service, the disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113;  38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail). 

As noted, the veteran contends that service connection for 
right and left shoulder disabilities is warranted.  His 
service medical records document episodes of treatment for 
left and right shoulder pain.  The veteran has also indicated 
that he has experienced continuous right and left shoulder 
pain since the 1980s.  

The Board has carefully reviewed the medical evidence of 
record, with particular attention to the etiology of the 
veteran's left and right shoulder disabilities.  In that 
regard, the Board observes that in July 1999, a VA examiner 
diagnosed degenerative joint disease of the left and right 
shoulders with bursitis and indicated his belief that these 
conditions were causally related to the veteran's military 
service.  The record contains no contrary medical opinion 
regarding the etiology of the veteran's current left and 
right shoulder disabilities. 

Under the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b), 
for a veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the medical opinion set forth above, and the lack of any 
other contrary medical opinion, such a conclusion cannot be 
made in this case.  The evidence is deemed to be in relative 
equipoise, and the veteran prevails in his quest for service 
connection for left and right shoulder disabilities.  


ORDER

Service connection for left and right shoulder disabilities 
is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

